Citation Nr: 1748581	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  06-34 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right foot disability.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for obstructive sleep apnea (OSA).

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 10 percent for right knee instability, from November 21, 2008, to August 4, 2014.

6.  Entitlement to a rating in excess of 10 percent for left knee instability, from August 17, 2009, to December 15, 2015. 

7.  Entitlement to an increased rating for degenerative disc and joint disease of the thoracolumbar spine, rated as 40 percent prior to October 14, 2016.

8.  Entitlement to restoration of a 40 percent evaluation for lumbar disc and joint disease.  

9.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and E.P.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION


The Veteran served on active duty from October 1981 to June 1986, January 1997 to January 2000, and from January 2003 to October 2004.

These matters initially came before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, to include a September 2005 rating decision. 

The Veteran testified at a videoconference hearing before the Board in June 2010 with respect to his claims for service connection for right and left foot disabilities and the claim for increased rating for degenerative disc and joint disease of the thoracolumbar spine.  A transcript of the hearing testimony is associated with the claims file.  The Veterans Law Judge who conducted that hearing is no longer at the Board.

In September 2010, the Board remanded the issues of service connection for right and left foot disabilities and for increased rating for degenerative disc and joint disease of the thoracolumbar spine for additional development. 

The Veteran was subsequently afforded another Board videoconference hearing with the undersigned Veterans Law Judge in January 2014, during which the claims discussed during the previous Board hearing, as well as the other matters listed on the title page, were addressed.  A transcript of the hearing is associated with the claims file.

The appeal was remanded to the Agency of Original Jurisdiction (AOJ) in May 2014.  Remand instructions included issuance of a statement of the case (SOC) with regard to increased ratings for left and right patellofemoral pain syndrome.  As the Veteran has not perfected an appeal following the issuance of the June 2016 SOC, despite being specifically notified that such was necessary to perfect an appeal as to those issues, those issues are not part of this appeal.  

Based on rating decisions dated subsequent to the Board's remand, the increased rating claims for instability of the knees now involve closed periods as noted on the title page of this decision.  Additionally, the RO has decreased the rating for the low back disability from 40 to 20 percent effective October 14, 2016.

The remand directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  



FINDINGS OF FACT

1.  The Veteran's only current psychiatric diagnosis, at all times relevant to the claim, is a personality disorder; the Veteran does not have PTSD.

2.  Right foot heel spurs were first manifest during service.

3.  Left foot heel spurs were first manifest during service.

4.  Sleep apnea did not manifest in service and is not attributable to service.

5.  Throughout the appeal period, degenerative disc and joint disease of the thoracolumbar spine has approximated forward flexion of the thoracolumbar spine of 30 degrees or less, with no sustained improvement shown at any time; no unfavorable ankylosis of the entire thoracolumbar spine or the entire spine or incapacitating episodes is shown.

6.  From November 21, 2008, to August 4, 2014, the right knee did not exhibit moderate or worse recurrent subluxation or lateral instability.  

7.  From August 17, 2009, to December 15, 2015, the left knee instability did not exhibit moderate or worse recurrent subluxation or lateral instability.  

8.  Resolving reasonable doubt in the Veteran's favor, the Veteran was unable to maintain substantially gainful employment as a result of his service-connected back and knee disorders consistent with his education and employment history for the period from October 1, 2015, to December 15, 2015; for all other pertinent periods, he was not unable to secure or follow a substantially gainful occupation as a result of only his service-connected disabilities.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated during service, nor is it proximately due to, the result of, or aggravated by service connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 3.310 (2016).

2.  An acquired psychiatric disorder was not incurred in or aggravated during service and is not proximately due to, the result of, or aggravated by service connected disease or injury; personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  Right foot heels spurs were incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  Left foot heel spurs were incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for a rating of 40 percent for degenerative disc and joint disease of the thoracolumbar spine have been met or approximated for the entire period on appeal; the criteria for a rating in excess of 40 percent have not been met or approximated at any time relevant to the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.344, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).

7.  From November 21, 2008, to August 4, 2014, the criteria for a rating in excess of 10 percent for right knee instability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

8.  From August 17, 2009, to December 15, 2015, the criteria for a rating in excess of 10 percent for left knee instability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).

9.  Resolving all doubt in the Veteran's favor, the criteria for entitlement to a TDIU are more nearly approximated from October 1, 2015, to December 15, 2015; but are not met or approximated at any other time.  38 U.S.C.A. §§ 5101, 5107 (West 2014); 38 C.F.R. §§ 3.151, 3.160, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied through several letters sent to the Veteran during the appeal period, and the claim has been readjudicated, most recently in April 2017.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA's duty to assist has been satisfied.  The AOJ has obtained the available service treatment records and outpatient treatment records, to include those from VA and identified non-VA sources.  His VA vocational rehabilitation folder has been obtained.  Records from the Social Security Administration have been obtained.  VA examinations have been conducted in connection with the most of the claims on appeal, reports of which are of record.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  No examination was conducted for the OSA claim; such is not necessary.  This is because OSA was first documented six years after service, and the evidence demonstrates no related injury, disease, or event during service.  Any medical opinion would be speculative.  The evidence in regard to this claim is adequate, and a remand to provide the Appellant with a medical examination and/or obtain a medical opinion is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.  

During the hearing the undersigned Veterans Law Judge clarified the issues, explained the criteria for the claims on appeal, and helped to identify any pertinent evidence that was outstanding that might substantiate the claims.  The case was thereafter remanded for additional development.  The actions of the Veterans Law Judge supplement VA's duties and comply with 38 C.F.R. § 3.103.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A (a)(2).

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis and psychoses, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).

Section 3.310 was amended effective October 10, 2006, during the course of the Veteran's appeal.  That amendment imposed additional burdens on a claimant seeking to demonstrate that a service-connected condition aggravated a condition for which service connection had not yet been established.  The appropriate version of § 3.310 in the instant case is that version effective when the Veteran filed his claims in August and September 2006, as it is potentially more favorable to the Veteran than the current version.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran contends that foot conditions, OSA and a psychiatric condition are due to service.  He claims he hurt his feet due to use of combat boots and got frostbite, and also that his back and knee conditions caused foot conditions.  He claims he started to have sleep problems in 2010, but he had no problems in service or before service.  He believes he has some form of psychiatric disorder due to his experiences in service or due to service-connected disability.  


	A.  PTSD and psychiatric disorders

The Veteran contends that he is entitled to service connection for a psychiatric disorder, to include PTSD, anxiety, and mood swings, as he believes that this disorder had its onset in service or is otherwise related to service or his service-connected knee and back disabilities.  The Veteran has related that he has experienced stressors related to his military occupational specialty in troop mobilization, as he felt responsible for sending soldier to war and sometimes death.  He also reported depressive symptoms related to pain and functional limitations from his back and knee disabilities and medications used to treat these disabilities.  While the Veteran is competent to report symptoms, as that is a lay-observable symptom, he is not competent to diagnose himself with a psychiatric disorder, as to do so requires medical expertise.  Jandreau, 492 F.3d 1372.  He is competent to report what he has been told by a professional.

The service treatment records show no treatment for any chronic psychiatric problem.  Examination reports show normal psychiatric clinical evaluation in 1981, 1990, and 1996.  

As the Board observed in the 2014 remand, treatment records and SSA records document notation of psychologic symptoms, variously diagnosed.  As such, VA examination was ordered to determine the etiology of any current psychiatric disorder.  

The Veteran was afforded a VA mental health examination in October 2015 by an examiner who reviewed the record and conducted an interview of the Veteran.  The report includes a detailed recitation of the Veteran's history that is consistent with the record.  The Veteran's pre-military, military, and post military history as to all aspects of his life was recorded, in addition to findings as to his present state.  The examiner reported that the examination included a record review, clinical interview, and psychological testing (MMPI-2S).  She concluded that the Veteran does not meet criteria for PTSD.  He does meet criteria for F60.9 Unspecified personality disorder.  She observe that his history reveals a chronic and pervasive pattern of interpersonal instability including multiple divorces, poor employment history, and homelessness.  Results with the MMPI in both 2013 and on this examination were invalid due to a pattern of likely exaggeration and intensification of symptoms..  

The examiner stated the following:

In my opinion, it is less likely than not (50 percent probability or greater) that the Veteran's disorder (F60.9 Unspecified personality disorder) is causally or etiologically related to the Veteran's military service. He does not meet criteria for PTSD. He seems to have both cluster A and B Personality Disorder traits. His history reveals a chronic and pervasive pattern of interpersonal instability including multiple divorces, poor employment history, and homelessness. Results with the MMPI in both 2013 and today were invalid due to a pattern of likely exaggeration and intensification of symptoms.

Thus, while accepting the Veteran's reports stressors, duties performed as a finance specialist and any related to fear of hostile military or terrorist activity in service, the examiner concluded that the Veteran does not meet criteria for a psychiatric disorder, but instead meets criteria for Unspecified Personality Disorder which cannot be caused by or exacerbated by service.  

The above review reveals no PTSD or other psychiatric disorder, except for a personality disorder, in service, and no psychoses within the first post-service year.  Personality disorders are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2016).  

Also, as to the earlier records that variously diagnosed emotional and mental health problems, the Board finds this 2015 opinion to be more probative on the issue of the characterization of the current mental health problems, as it involved review of the earlier mental health records.

The Board in fact finds the 2015 VA examination report to be the most probative evidence as to psychiatric diagnosis at all times relevant to the claim; the opinion is factually accurate, fully articulated and includes sound reasoning for the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  This neutral examiner considered all of the prior evidence of record in arriving at the conclusion that this is the only diagnosis.  For these reasons, the Board accords controlling weight to the 2015 VA opinion that the only psychiatric disability present is a personality disorder.  

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the diagnosis and etiology of psychiatric disorders is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In this instance, no individual with appropriate expertise has reviewed the entirety of the record and linked a current psychiatric disorder for which service connection may be granted to any in-service event or service-connected disorder.  The well-supported, uncontroverted opinion of the 2015 VA examiner is that the there is no psychiatric condition for which service connection may be granted.  The evidence falls short of suggesting a nexus between any current psychiatric disorder and an in-service event or the service-connected condition.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

      B.  Right and Left Foot Disabilities

Here, there is current disability in the form of bilateral heel spurs.  See August 2012 VA examination report.  The critical question is whether there is a relationship between the present disabilities and service.  For the following reasons, the Board finds that the evidence supports a finding of service connection.  

Service records contain a DA Form 2173, Statement of Medical Examination and Duty Status (Line of Duty) dated, February 20, 2003, showing he was seen for heel spurs and that the condition was considered "temporary".  Subsequently, the Medical Evaluation Board Report dated September 7, 2004, and clinical records dated August 10, 2004, do not show any complaints, treatment for or diagnosis of right foot injury.  Right foot injury in May 1998 was noted to be temporary and resolved.  Left foot pain in June 1999 was noted to be temporary and resolved.  VA examination in June 2000 noted pain complaints and showed bilateral foot arthralgia.  Clinical examinations in 1981, 1990 and 1996 show normal feet.  

VA examination in June 2000 (interim period between service periods) shows bilateral foot arthralgias.

VA examination in May 2006 reflects the examiner, following a review of the record and examination, opined that exacerbation of the heel spurs is less likely than not related to constant physical activity while in the service.  The rationale was that the current examination showed only mild tenderness.  The examiner commented that the Veteran had no heel spurs and no plantar fasciitis of either foot.  

VA treatment records show he presented with bilateral heel pain in September 2006.  

At the August 2012 VA examination heel spurs were diagnosed.  However, the examiner opined that it is less likely than not (50 percent probability) incurred in or caused by service.  The examiner provided the following supporting rationale: The veteran's current foot condition is due to bilateral heel spurs that were documented for the first time in 2006.  He was examined in 2000 when he was discharged at VA and not found to have active foot problems even though that was his claim.  Recent x rays dated 2-23-2011 and 8-14-2012 documented bilateral heel spurs after surgery.  His current foot problem is heel spurs.  

Here, there is a negative opinion based upon an inaccurate factual premise.  The service records document heel spurs and there is post service evidence of heel spurs.  The evidence is inadequate to establish that there is no relationship between the in-service and post service pathology.  Service connection is granted.

	C.  OSA

As noted, the Veteran testified that he believes he has sleep apnea due to service because he did not have it before or during service but has had the condition since 2010.  Service treatment records do not indicate OSA assessment or diagnosis nor do they show sleep complaints.  Sleep apnea was diagnosed in September 2010, but in 2010 VA treatment records the Veteran reported he had sleep problems since 2004 in the military.  

The Board notes that sleep apnea is not a chronic disease listed at 38 C.F.R. § 3.309(a) and thus is not subject to presumptive service connection.  

The documentary record directly contradicts the Veteran's assertion that he had sleep problems since 2004 in service, or that he was treated and diagnosed prior to 2010.  The Board emphasizes the multi-year gap (approximately 6 years) between discharge from active duty service and evidence of OSA in 2010.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim).  

Moreover, there is no competent opinion supporting the contention that the Veteran has OSA due to any event or incident in service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses.  See Layna v. Brown, 6 Vet. App 465, 470 (1994).  However, the etiology of OSA is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In this instance, no individual with appropriate expertise has related OSA to any in-service event, and diagnosis occurred in 2010.  The evidence falls short of suggesting a nexus between OSA and an in-service event.  As such, with regard to the issue of causation, there are no Jandreau/Buchanan exceptions, beyond a remote post-service diagnosis, that are applicable to this issue.  Accordingly, service connection for OSA on a direct basis is not warranted.

In sum, the evidence deemed most probative by the Board (VA treatment record showing initial diagnosis not prior to September 2010) establishes that service connection for OSA is not warranted.  The evidence establishes that OSA was not manifest during service or for years thereafter, and there is not competent evidence otherwise linking OSA to service.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  38 C.F.R. § 3.344 (a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction. 

Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a).

The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more).  38 C.F.R. § 3.344 (c).

	A.  Low back

The Veteran's back disability is rated under Diagnostic Code 5242 pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71.  

According to the General Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2016) (the General Rating Formula for Diseases and Injuries of the Spine is used for conditions which result in symptoms such as pain (with or without radiation), stiffness, or aching of the area of the spine affected by residuals of injury or disease).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1). 

Parenthetically, it is noted that the Veteran has separate ratings for left and right lower extremity radiculopathy related to the low back disability assigned in an April 2017 rating decision.  

First, the Board will address the reduction from 20 to 40 percent effective from October 2016.  The condition had been rated 40 percent disabling, effective from March 2, 2007, prior to the April 2017 rating decision reducing the rating to 20 percent effective October 14, 2016.  Based upon the objective testing, the decision to award the reduced rating appears arguably supportable.  However, the decision to reduce the rating during this rating period results an evaluation that is not truly consistent with the Veteran's disability picture.  When viewed in the context of the entire examination and treatment record, his symptoms can be reasonably inferred to describe a fairly constant state of limitation of the thoracolumbar back throughout the appeal period.  The Veteran testified before the undersigned in 2014 that his low back pain is very painful.  His wife affirmed his limitations with her observations as well.  The Board finds the statements made by the Veteran and his wife, both in connection with this claim and in treatment settings, to be credible as to his realistic ability to flex limited to 30 degrees or less.  Accordingly, there has been no sustained improvement, and the 40 percent rating is restored.  

However, the relevant VA rating criteria are not met as to a rating in excess of 40 percent at any time.  That is, the rating schedule requires unfavorable ankylosis of the entire thoracolumbar spine (50 percent) or unfavorable ankylosis of the entire spine (100 percent); neither of which are shown.  Specifically, all of the spine examinations of record, to include the most recent examinations in October 2015 and 2016, show no ankylosis of the spine.  

Additionally, the examinations contain affirmative evidence of no IVDS productive of any incapacitating episodes.  The treatment record does not support incapacitating episodes.  Thus, the relevant VA rating criteria are not met or approximated as to a rating in excess of 40 percent at any time.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald, 
28 Vet. App. 158 (2016 ).  See DeLuca.  However, the appellant is now in recipit of the maximum evaluation for limitation of motion.  In fact, the evaluation would be consistent with no appreciable motion.  As such, further discussion of Correia and DeLuca would serve no useful purpose and would not provide for a higher evaluation based upon limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80 (1997). 

Accordingly, the 40 percent rating adequately represents any functional impairment attributable to the disability at all relevant times.  See 38 C.F.R. §§ 4.41, 4.10 (2016).  

For all the foregoing reasons, the preponderance of the evidence is against a rating in excess of 40 percent at any time during the pendency of the claim for this disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

      B.  Knee Instability

Knee instability is rated under DC 5257.  See 38 C.F.R. § 4.71, DC 5257.  Under DC 5257, a 10 percent rating is warranted for slight knee impairment, that is, recurrent subluxation or lateral instability.  A 20 percent rating is assigned for a moderate degree of impairment, and a maximum rating of 30 percent is assigned for severe impairment.

Other ratings are in effect for the right and left knee, and this claim focuses solely on specific periods during the appeal wherein 10 percent ratings remain for left and right knee instability.  Right knee instability is rated 10 percent from November 21, 2008, to August 4, 2014.  Left knee instability is rated 10 percent from August 17, 2009, to December 15, 2015.

The relevant VA rating criteria are not met as to a rating in excess of 10 percent for either knee during the respective time periods.  That is, treatment and examination records fail to show more than mild instability.  None of the records describe the instability as moderate, or show any findings of moderate recurrent subluxation.  Specifically, all of the knee examinations of record, to include the most recent examinations in October 2015 and 2016, show instability as no more than slight bilaterally.  Importantly, the October 2016 examination notes a history of mild bilateral instability.  No instability for either knee was found in October 2015 or in March 2011.  Mild instability bilaterally was noted in August 2009.

The treatment record does not support a finding of more than mild instability and does not suggest, contrary to the examination record, that instability more nearly approximates moderate in either knee.  Thus, the relevant VA rating criteria are not met or approximated as to a rating in excess of 10 percent at any time.  A uniform rating is warranted throughout each of the periods in question, as there was no significant symptom variance.  Instability was consistently described as mild or nonexistent in each knee for the respective periods in question.  

The preponderance of the evidence is against a finding that the Veteran has either right or left knee instability or subluxation to warrant a rating greater than 10 percent under DC 5257 during the specific periods at issue.  Multiple medical professionals have examined the Veteran's knees and specifically tested each knee for instability and have found that neither knee has more than mild instability.  Thus, it is not just a matter of the examiner being silent as to whether or not the knees have instability, but rather the examiner physically examining each knee for whether there is instability and making a finding that there is no instability.  

The Board accords more probative value to medical professionals who have experience in evaluating the knee joint and made specific findings that the knee joints did not have instability than the Veteran's allegation that his knees do not feel stable.  The more probative evidence does not support a rating greater than the currently assigned 10 percent for slight instability for the periods in question and outweighs the Veteran's allegations that he felt knee instability.  The Veteran's current 10 percent disability ratings for right and left knee instability for the periods outlined above under DC 5257 remains.  


IV.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b).

The Board must determine whether the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.

In determining unemployability, consideration should be given to the Veteran's prior education, training, and work experience, but not to age or impairment from nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  Entitlement to a TDIU does not require 100 percent unemployability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  All reasonable doubt as to any material matter, including the degree of disability, will be resolved in favor of the claimant.  38 U.S.C.A. § 5107, 38 C.F.R. § 4.3.

A VA rating decision of April 2017 denied TDIU as moot, noting that the Veteran has a combined scheduler rating of 100 percent.  Here, the Board notes that the Veteran's claim for TDIU filed in January 2011 was denied in a September 2012 rating decision, he perfected his appeal with a timely VA form 9 subsequent to a May 2013 SOC.  Thereafter, the claim was noted in the 2014 Board remand, and a new TDIU application was received in July 2016.  

The Veteran has a combined scheduler 100 percent rating for a significant amount of this appeal.  Specifically, he was rated 100 percent from December 10, 2008, 60 percent from February 1, 2009, 100 percent from August 4, 2014, 70 percent from October 1, 2015, and 100 percent from December 15, 2015.  

Both the 2011 and 2014 VA forms 21-8940 assert a claim for TDIU based on knee and back disorders.  The initial rating percentage threshold is met for consideration of a TDIU not before August 4, 2014.  However, he had a 100 percent scheduler rating for all periods with the exception of the period from October 1, 2015, through December 15, 2015.  

To the extent that the Veteran argues that his back and knees render him unemployable during the minimal time period in question, the Board notes his 2014 testimony and written statements that pain from his back and knees are very limiting and present occupational difficulty.  His assertions seem reasonable under the circumstances, as it appears he has had recent left and right total knee replacements which have contributed to his 100 percent ratings under 38 C.F.R. § 4.30 (2016).  Also, SSA records show he was deemed disabled in a 2011 decision due to a combination of arthritis (including in back and knees), gout and anxiety.  Accordingly, the Board will resolve reasonable doubt in the Veteran's favor and conclude that, for the period from October 1, 2015, through December 15, 2015, the Veteran's back and knee problems rendered him unemployable.  For all other periods, the Board finds that the criteria for TDIU are not met, and/or the initial rating requirements are not met, or the Veteran is in receipt of a 100 percent scheduler rating.  Despite any of the Veteran's assertions, the preponderance of the evidence is against a finding that employment was precluded due to service-connected disability for any other time period.  


ORDER

Service connection for a right foot heel spurs is granted.

Service connection for a left foot heels spurs is granted.

Service connection for sleep apnea is denied.

Service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, mood swings, and anxiety is denied.

Restoration of a 40 percent evaluation for lumbar disc and joint disease is granted.

A rating in excess of 40 percent for lumbar disc and joint disease is denied.  

A rating in excess of 10 percent for right knee instability, from November 21, 2008, to August 4, 2014, is denied.

A rating in excess of 10 percent for left knee instability, from August 17, 2009, to December 15, 2015, is denied. 

TDIU is granted from October 1, 2015, to December 15, 2015; for all other periods, TDIU is denied.




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


